United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                   No. 97-1744WA
                                   _____________

Winona P. Young,                    *
                                    *
                 Appellant,         * Appeal from the United States
                                    * District Court for the Western
     v.                             * District of Arkansas.
                                    *
Marvin Runyon, Postmaster General,  *       [UNPUBLISHED]
                                    *
                 Appellee.          *
                              _____________

                             Submitted: February 24, 1998
                                 Filed: February 27, 1998
                                  _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       Winona P. Young appeals the district court's adverse grant of summary judgment
in Young's employment discrimination action. Having reviewed the record and the
parties' briefs, we conclude the district court correctly rejected Young's contention that
the doctrines of waiver, estoppel, and equitable tolling excuse her failure timely to
exhaust administrative remedies. We thus deny Young's motions on appeal and affirm
the district court. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-